Amended ALD-129                                                  NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 14-4499
                                       ___________

                           IN RE: DE SHAWN DRUMGO,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                 United States District Court for the District of Delaware
                      (Related to D. Del. Civ. No. 1-12-cv-00127)
                      ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                     March 5, 2015

            Before: RENDELL, CHAGARES and SCIRICA, Circuit Judges

                                  (Filed: March 19, 2015)
                                         _________

                                         OPINION*
                                         _________

PER CURIAM

       Petitioner De Shawn Drumgo seeks a writ of mandamus to compel the United

States District Court for the District of Delaware to issue a ruling on his habeas petition,

which he filed in January 2012. Drumgo also has filed a motion for recusal of the

District Judge and a motion for appointment of counsel.



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       The State filed a response to the habeas petition in December 2012. At the time

Drumgo submitted his mandamus petition to this Court, his habeas petition had been

pending for about two years. However, the record reflects that the District Court denied

habeas relief by order entered December 10, 2014, prior to the Clerk’s receipt of the

proof of service of this petition required under Fed. R. App. P. 21(a)(1). Drumgo has

filed a notice of appeal from the District Court’s order, and his appeal is pending at C.A.

No. 14-4825.

       Given that the District Court has ruled on the habeas petition, Drumgo has

received the relief sought in his mandamus petition. Thus, we will dismiss the petition as

moot. See Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996). No

action can be taken the motion for recusal. Recusal motions are directed to a particular

judge and thus should be filed in the case in which the matter is proceeding. As we have

explained, the case related to this mandamus petition is no longer pending before the

District Judge whose recusal Drumgo seeks. The motion for appointment of counsel is

denied.




                                             2